Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to August 17, 2016.  Please inform the examiner of any related cases; pending, allowed, or abandoned.  
A reading of the specification does not reveal a clear point of novelty.  In paragraph 81, the method of preparing the exosomes is discussed as simple and by being autologous, is compatible and safe.  However, these features have not been clearly claimed.
The specification is objected to because it lacks the standard headings and sections such as a brief description of the drawings.
Applicant's election with traverse of Group I, claims 1, 3-4, 6-12, 17, 19-23 in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that the inventions are interrelated and not distinct.  This is not found persuasive because the methods require different compositions for treating.
The requirement is still deemed proper and is therefore made FINAL.




In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6-12, 17, 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-34, 44-50 of copending Application No. 2019/0231816 or 16/325,944 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '944 include hyaluronic acid in the composition administered in addition to exosomes derived from autologous blood.  The present claims do not exclude any additional components in the composition administered and so practicing the method of '944 would necessarily infringe the present claims.

Claims 1, 3, 4, 6-12, 17, 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-8,14-16,18-24 of copending Application No. 16/325,870 or 2019/0290689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '870 are directed to treating skin ageing specifically where the present claims are directed to treating ageing in general.  The broader claims of the present application encompass those of '870 where skin ageing is one of many parts of ageing in general.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 9, 11, 17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinecke.
.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-12, 17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reinecke.
See the teachings of Reinecke above.
The claims differ from Reinecke in that they specify the preparation is in a dry form (claim 7), and the age of the subject is at least 48 years old (claim 12).

.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-12, 17, 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey 
The claims focus on the many aspects the composition treats features of ageing.  It is understood that exosomes of various types and sources have been used to treat maladies associated with ageing.  But many of those presently claimed are not likely to be successfully treated with exosomes in general and no evidence is supplied that they would be treated by exosomes made by the claimed method.  Such maladies that are specified in the claims that are notoriously difficult to treat include impaired cell division, DNA damage, dystonia, neurodegeneration, Alzheimer's disease, Parkinson's disease, ALS, liver failure, retinal degeneration, all hearing and vision deficits, melanoma, and hair greying.  Extraordinary claims require extraordinary evidence.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 8(a) line 3 "preferably" renders the claim unclear as to what may or may not be intended or preferable.

The abstract of the disclosure is objected to because it is in improper format.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (Int J Nanomedicine) teaches administering young exosome to aged mice.
Wehling (2021/0260110) is a related application.
Robbins (2006/0116321) (D from PCT search report) teaches treating immune disorders with exosomes.
Wang (CN 103767985) machine English translation provided, teaches obtaining exosomes from blood and administering to treat ageing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655